Citation Nr: 0824993	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-64 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to plot and interment allowance.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran appears to have had active service from December 
1945 to January 1947.  He died in mid-2005.  The appellant is 
the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an  August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the above claim.


FINDINGS OF FACT

1.  The veteran died in mid-2005 at his residence.

2.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.

3.  There was no claim for compensation or pension pending at 
the time of the veteran's death.

4.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.

6.  The veteran's death was caused by lung cancer with 
metastasis which was not  manifest during service or within 
one year of separation.

7.  At the time of his death, the veteran had no service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected plot 
or interment allowance have not been met.  38 U.S.C.A. §§ 
2302, 2303, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits. Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith, 14 Vet. App. at 231-2.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  There is no dispute over the facts.  
The dispute is over whether the appellant is entitled to non-
service-connected plot allowance and interment benefits 
because the veteran had active wartime service.  As such, no 
further action is required pursuant to the VCAA.

Merits of the Claim

The appellant contends that the veteran served during World 
War II and Korea, and that as a result an internment and plot 
allowance is warranted.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610, (which address proper forms and 
claimants, unclaimed remains, death while traveling under 
prior authorization or hospitalized by VA, cost of 
transportation items, reimbursable costs, non- allowable 
expenses, and cases concerning forfeiture of VA benefits, not 
relevant here).

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
en route while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f); see 38 U.S.C.A. § 2303.

The record shows that the appellant submitted an application 
for burial benefits in August 2005.  At the time of his 
death, the veteran was not receiving VA compensation or 
pension benefits.  The record shows that the veteran died at 
his home.  While the veteran had received treatment at a VA 
medical facility from April 2005 to July 2005, the VA 
outpatient treatment records during that time show that the 
veteran opted for treatment from his private physician for 
his lung cancer which was the cause of his death.  There is 
no evidence in the record that at the time of his death, the 
veteran was being treated under VA authority or contract or 
that he was hospitalized through VA authority or contract.  
38 C.F.R. §§ 3.1600(c), 3.1605.  Moreover, no claim for 
pension or compensation was pending at the time of the 
veteran's death.  38 C.F.R. § 3.1600(b)(2).

Additionally, there is no indication in the record that the 
veteran's body was held by a state, or political subdivision 
of a state, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The death certificate 
reflects he was cremated at a privately operated facility in 
Colorado.  The appellant has not indicated that the veteran 
was buried/cremated in a cemetery owned by a state or the 
Federal government.  In light of the foregoing, a burial 
allowance is not warranted under 38 C.F.R. § 3.1600(b)(1)(2) 
or (3).

The Board acknowledges that the veteran had active service 
during World War II.  The appellant also asserts that the 
veteran had service during the Korean War. While there is no 
documentary evidence contained in the record to suggest that 
the veteran served in the armed forces during the Korean War 
- assuming arguendo that the veteran did have such service - 
the veteran's service during a time of war (World War II 
and/or Korean War), alone, is not enough to afford the 
appellant a burial and plot allowance. Id.

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance simply have not been met, and the veteran was not 
buried in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the veteran was buried at a state owned-
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects cremation at a private location.

Finally, the record does not show, nor has the appellant 
contended, that the veteran was separated from service for a 
disability incurred or aggravated in the line of duty.  The 
law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The 
Board has no authority to act outside the constraints of the 
regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c).  The law is dispositive; thus, in light 
of the aforementioned facts, the benefits sought on appeal 
must be denied.


ORDER

Entitlement to plot and interment allowance is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


